United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-657
Issued: March 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant timely appealed the September 26, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied his claim for employmentrelated hypertension. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
May 29, 2007.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 42-year-old bilingual contact representative, filed an
occupational disease claim (Form CA-2) for hypertension, which he attributed to a May 29, 2007
interview with a client who was “very complicated and difficult.” He stated that he was
overwhelmed and aggravated by the client interview and his blood pressure immediately reached

“‘180 over 100.’” On June 25, 2007 appellant filed a traumatic injury claim (Form CA-1) for
hypertension attributed to the same May 29, 2007 client interview.
Appellant had a prior history of hypertension. On May 29, 2007 he sought treatment for
his elevated blood pressure at the employee health unit. Appellant’s pressure at the time was
186/96. According to the treatment records, he reported that he had been off his blood pressure
medication for two years. There was no mention of an incident involving a client. Appellant
was later transported by ambulance to a nearby hospital emergency room, where he received a
diagnosis of hypertension.
Appellant returned to the employee health unit (HU) on June 4, 2007. While he was
there having his blood pressure checked, he reported that he was in the process of filing a
workers’ compensation claim for an incident where he got emotionally upset while dealing with
a client at his desk. Appellant reportedly stated that he had developed chest discomfort and came
to the HU and was later transported to the hospital emergency room for evaluation. However,
the HU caregiver noted that appellant’s latest account of the May 29, 2007 incident was
“incongruent with events that allegedly occurred earlier during the day.” The June 4, 2007
treatment records indicate that appellant had previously presented to the HU stating that he
wanted oxygen because the equipment he used at night for his obstructive sleep apnea apparently
had not functioned properly the evening before. Appellant reportedly complained of restless
sleep. The June 4, 2007 treatment notes also reflect that appellant previously reported having
lasagna, which gave him pressure in the chest and tightness in the stomach.
The employing establishment provided statements from several managers. Angelo A.
Scimeme and Francisco Martinez both stated that on the morning of May 29, 2007 appellant
made arrangements for a tow truck to assist a relative with car troubles. Appellant provided his
credit card information over the telephone, but later cancelled the towing services. He also
cancelled his credit card out of concern that the towing company might misuse his credit
information. Mr. Martinez also stated that appellant complained later that same day about
feeling ill from eating some salty food he obtained from the cafeteria. But appellant did not
mention or complain to Mr. Martinez about interviewing a disgruntled claimant. Mr. Scimeme
was also aware of the May 29, 2007 cafeteria food incident. He said he went to the nursing unit
that afternoon to bring appellant his keys and when he asked appellant how he was feeling,
appellant reportedly said he had eaten some salty lasagna for lunch and believed that was the
reason for the spike in his blood pressure.
In a June 4, 2007 statement, Tanya Shepherd indicated that she spoke with appellant on
May 31, 2007 regarding his health. Appellant reportedly informed Ms. Shepherd that he had
been under a doctor’s care for a long time. Ms. Shepherd also stated that appellant told her he
had been given a prescription for medication to control his blood pressure, but that he did not
take the medication. She was not at work on May 29, 2007, but when she spoke with appellant
two days later he reportedly told her that the lunch he purchased from the cafeteria on May 29,
2007 was very salty and he felt ill after eating it. Ms. Shepherd also stated that appellant told her
that prior to feeling ill he had interviewed a customer who kept moving from window to window
translating for different people. The interview reportedly caused appellant “some discomfort.”

2

On June 5, 2007 appellant sent an e-mail to Daniel Kravetz with the subject line “Out
Sick.” He indicated that he was sick on the job on May 29, 2007 and left via ambulance.
Appellant further stated that at the hospital his blood pressure was 185/100. He attributed his
condition to an “interview with a difficult ... client.” Appellant stated that he was “placed in an
uncomfortable feeling” because of the interview. “[F]eeling very abnormal,” he reported to the
nurse’s station and later went to the hospital. Appellant explained that his doctor had since
placed him on blood pressure medication. He also expressed his belief that working conditions
had a huge impact on his current health predicament. Appellant identified long lines, “EAE”
blunders, irate clients, loud noise and employees shouting over the intercom as factors that
subconsciously ignited and contributed to his hypertension. He advised Mr. Kravetz that he was
applying for workers’ compensation.
In a June 26, 2007 attending physician’s report (Form CA-20), Dr. Maung Maung, a
Board-certified internist, diagnosed hypertension. He indicated that he first treated appellant on
May 30, 2007. However, Dr. Maung did not identify a date of injury or include a specific history
of injury other than noting “[h]ypertension.” He stated that “stress and anxiety can raise blood
pressure.” Dr. Maung found appellant disabled from May 29 until June 2, 2007. Appellant was
able to resume his regular duties effective June 3, 2007. Dr. Maung prescribed anti-hypertensive
medication and recommended a low-salt diet and weight loss. He also noted that appellant
should control his blood pressure, control his emotions and take his medication.
On August 6, 2007 the Office wrote appellant requesting that he provide additional
factual and medical information regarding his claimed hypertension due to a difficult job
interview on May 29, 2007.1
The Office received appellant’s undated written response on September 4, 2007. With
respect to his elevated blood pressure on May 29, 2007, appellant stated that he had a
“complicated interview” and was “overwhelmed.” This interview, in conjunction with a
“negative work environment,” which appellant described as a “lack of fresh air” and “noise
pollution,” allegedly contributed to his elevated blood pressure. Appellant did not submit the
previously requested medical evidence.
By decision dated September 26, 2007, the Office denied appellant’s claim for an injury
arising on May 29, 2007.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as

1

The letter also noted that appellant had filed an earlier claim for employment-related hearing loss (File No.
xxxxxx758) and a subsequent claim for hypertension due to poor air quality encountered on June 29, 2007 (File No.
xxxxxx024).
2

5 U.S.C. §§ 8101-8193.

3

alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established.4 Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.5 The second component is whether the employment
incident caused a personal injury.6
ANALYSIS
Appellant claims he was involved in “very complicated and difficult” client interview on
May 29, 2007. But other than describing the alleged incident as complicated and difficult, he has
not provided any specific details about the May 29, 2007 client interview. According to
Ms. Shepherd, appellant told her on May 31, 2007 that he had interviewed a customer who kept
moving from window to window translating for different people. Even this account is not
particularly descriptive such that one might possibly understand what aspect of the alleged
May 29, 2007 interview process was difficult or complicated and caused appellant to feel
overwhelmed. The Board further notes that appellant did not mention the alleged incident to
either Mr. Martinez or Mr. Scimeme on May 29, 2007. The medical treatment records for
May 29, 2007 do not document an alleged complicated and difficult interview with a client
earlier that day. However, there are several reports that appellant initially attributed his elevated
blood pressure to having eaten particularly salty food at lunch on May 29, 2007. Appellant has
failed to provide sufficient information about the alleged client interview incident. Accordingly,
he has not established that the May 29, 2007 incident occurred as alleged.
Even if one were to accept appellant’s allegation that he was overwhelmed by a “very
complicated and difficult” client interview, the medical evidence does not establish a relationship
between appellant’s hypertension and the alleged May 29, 2007 incident. Dr. Maung did not
identify any specific employment factors as a cause of appellant’s hypertension. His June 26,
2007 report did not mention a particularly stressful client interview on May 29, 2007. There was
3

20 C.F.R. § 10.115(e), (f) (2008); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Although appellant initially filed an occupational disease claim (Form CA-2), the work incident that allegedly
was responsible for his elevated blood pressure occurred on a single day, May 29, 2007. As such, appellant’s claim
is more appropriately considered as a traumatic injury claim. See 20 C.F.R. § 10.5(q), (ee).
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

4

also no mention of a “lack of fresh air” or “noise pollution” as possible contributing factors. The
only etiological insight Dr. Maung provided was a rather general statement that “stress and
anxiety can raise blood pressure.” This, however, does not constitute a rationalized medical
opinion on causal relationship. Accordingly, appellant failed to establish “fact of injury.”
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty on
May 29, 2007.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

